August 19, 2009 BY EDGAR Stephen G. Krikorian Accounting Branch Chief United States Securities and Exchange Commission Division of Corporation Finance Mail Stop 100 F Street, N.E. Washington, D.C. 20549 Re: Ness Technologies, Inc. Form 10-K For the Year Ended December 31, 2008 Form 10-Q For the Quarter Ended March, 31, 2009 Forms 8-K Filed on February 4, 2009 and May 5, 2009 File No. 000-50954 Dear Mr. Krikorian: I am the Chief Financial Officer of Ness Technologies, Inc. (the “Company”), and on its behalf I am responding to the comment letter, dated July 2, 2009 (the “Comment Letter”), from the Securities and Exchange Commission Division of Corporation Finance (the “Commission”). Please note that the Company’s counsel, Olshan Grundman Frome Rosenzweig & Wolosky LLP, reconfirmed the Company’s receipt of the Comment Letter in a letter to you dated July 28, 2009. Please find our responses to the Commission’s comments below. For your convenience, we reproduced the text of the Commission’s comments in italics and our responses appear immediately below each comment. Form 10-K For the Fiscal Year Ended December 31, 2008 Contractual Obligations, page 46 1. Item 303(a)(5)(i) of Regulation S-K requires a tabular presentation covering at least the periods specified. Please explain how you determined that your presentation complies with these requirements. August 19, 2009 Page 2 Historically, the Company omitted certain columns from its tabular presentation of contractual obligations if the Company did not have obligations that fell within a column’s prescribed time period. With respect to the Form 10-K for the fiscal year ended December 31, 2008, we aggregated in our tabular presentation contractual obligations due in the “3 to 5 years” and “more than 5 years” time periods as the latter information represented approximately 5.4% of our total contractual obligations. We confirm that we will present our tabular presentation in future filings in accordance with the provisions of Item303(a)(5)(i) of Regulation S-K. We supplementally advise the Commission that the tabular presentation of our contractual obligations for the periods covered in our Form 10-K for the fiscal year ended December 31, 2008 would have appeared as follows. The only changes are to the two right-hand columns of the “Operating leases” line and the “Total” line of the table. All other figures and all footnotes remain unchanged. Total Less than 1year 1-3 years 3-5 years More than 5 years Long-term debt $ 68,062 $ 7,089 $ 40,259 $ 20,714 $ — Interest payments (1) 8,433 3,380 4,377 676 — Operating leases 93,205 27,777 35,813 14,302 15,313 Uncertain income tax positions (2) 3,177 — Accrued severance pay (3) 55,014 — Derivative instruments (4) 5,689 — Guarantees 48,146 — Total $ 281,726 $ 38,246 $ 80,449 $ 35,692 $ 15,313 (1) Amount represents interest on fixed and variable rate debt, prevailing on December 31, 2008. (2) Due to the uncertainty of the timing of future cash flows associated with our unrecognized tax benefits, we are unable to make reasonably reliable estimates of the period of cash settlement, if any, with the respective taxing authorities. See Note 11g, “Income Taxes,” to the consolidated financial statements included in this report. (3) Accrued severance pay relates primarily to accrued severance obligations to our Israeli employees as required under Israel’s Severance Pay Law in the amount of $52.6 million, payable only upon termination, retirement or death of the respective employee. Of this amount, $46.1 million was funded through deposits into severance pay funds, leaving a net obligation of $6.5 million. (4) Actual payments may differ from the amount presented due to future changes of foreign currency exchange rates and interest rates. August 19, 2009 Page 3 Evaluation of Disclosure Controls and Procedures, page 48 2. We note that you have concluded here and in your Form 10-Q for the quarterly period ended March 31, 2009 that your “disclosure controls and procedures are effective to ensure that information required to be disclosed by us in the reports that we file or submit under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms and are operating in an effective manner.” Please confirm and revise future filings to clarify, if true, that your officers concluded that your disclosure controls and procedures for the applicable periods are also effective to ensure that information required to be disclosed in the reports that you file or submit under the Exchange Act is accumulated and communicated to your management, including your chief executive officer and chief financial officer, to allow timely decisions regarding required disclosure. In this regard, where you choose to provide a definition of disclosure controls and procedures in your effectiveness conclusion, that definition should conform to that set forth in Exchange Act Rule 13a-15(e). We confirm that our principal executive officer and principal financial officer, with the participation of other members of our management have concluded that the Company’s disclosure controls and procedures were effective as of the end of the periods covered by the Company’s Form 10-K for the fiscal year ended December 31, 2008 and the Company’s Form 10-Q for the quarterly period ended March 31, 2009 to ensure that information required to be disclosed in the reports we file or submit under the Exchange Act is accumulated and communicated to our management, including our chief executive officer and chief financial officer, as appropriate to allow timely decisions regarding required disclosure.
